UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number Exact name of registrants as specified in their charters, State of organization, address of principal executive offices and registrants' telephone number IRS Employer Identification Number 333-52397 ESI TRACTEBEL ACQUISITION CORP. (a Delaware corporation) 65-0827005 333-52397-01 NORTHEAST ENERGY, LP (a Delaware limited partnership) 65-0811248 c/o NextEra Energy Resources, LLC 700 Universe Boulevard Juno
